Citation Nr: 0207493	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-08 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953 and from November 1953 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for diabetes 
mellitus, rated 20 percent disabling.  The veteran appealed 
the initial 20 percent evaluation.  Fenderson v. West, 12 
Vet. App. 119 (1999).  This case has been advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (2001).

The veteran's representative has, in his brief on appeal, 
raised the issue of entitlement to service connection for 
chronic renal insufficiency.  Because renal insufficiency is 
contemplated in the rating criteria for diabetes, as 
discussed herein, the Board will not refer that issue to the 
RO, as it is an inherent factor for consideration in rating 
the veteran's diabetes.


FINDING OF FACT

Diabetes mellitus requires insulin and restricted diet and is 
manifested by renal insufficiency evidenced by albumin 
without casts in the urine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent have not 
been met at any time since the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.115a, Diagnostic Code 7541, 4.119, Diagnostic 
Code 7913 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, the law regarding the 
Department's duties to provide notice and assistance changed 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) and adoption of implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
He has appealed the initial disability rating assigned on the 
grant of service connection, and no specific form is 
required.

He has been advised of the information and evidence that 
would support or help substantiate his claim in development 
letters dated August 14 and 15, 1997.  He was told of the 
evidence the RO would request for him on his execution of 
authorizations and of his option to help in obtaining the 
records himself.  These letters satisfied VA's requirement to 
inform the veteran of evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The RO requested records of which the veteran notified it and 
associate his service medical records with the file.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  VA notified him of the records 
received in a rating decision of October 1997, statement of 
the case (SOC) in February 1998, rating decisions of November 
1998 and May 1999 and supplemental SOCs (SSOC) of May and 
October 1999.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  The veteran has not 
indicated that there are any other records that might be 
pertinent to his claim.

In addition, he has been accorded three VA examinations 
during the pendency of this claim.  Together they provide an 
adequate medical record.  At this time, nothing in the record 
suggests that additional examination or opinion is necessary.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to higher evaluations, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
VA has discharged its duty under the VCAA and the Board may 
reach the merits of this appeal


II.  Analysis

Service connection for diabetes mellitus was granted in a 
November 1998 rating decision.  A 20 percent evaluation was 
assigned, effective the date that the veteran submitted his 
original claim for service connection in June 1997.  The 20 
percent rating was made on the basis of a September 1997 VA 
compensation examination that showed a history of diabetes 
since 1971.  The veteran was placed on insulin in 1977, but 
had no eye, kidney or foot problems.  He had suffered from a 
left-sided stroke with some accompanying right-sided 
hemiparesis.  His blood sugar readings had recently run 
between 140 mg/dl and 200 mg/dl.  He denied very frequent 
reactions, having them approximately one to two times per 
year.  He took candy for this.  On examination, funduscopic 
examination showed normal eye grounds.  Peripheral pulses in 
the feet were good.  Sensation on the right foot was 
decreased, but normal on the left.  The pertinent diagnosis 
was diabetes mellitus, which appeared to be in good control 
with no diabetic sequelae.  Creatinine levels were pending to 
determine if there was any diabetic kidney disease.  

The veteran was hospitalized at a private facility on October 
5, 1998.  At that time, the admission was for complaints of 
chest pain related to the veteran's service-connected 
cardiovascular disease.  It was noted that he had a history 
of diabetes.  His insulin doses were described as 16 and 8 at 
night and 24 and 12 in the morning.  On October 5, BUN was 
30, and creatinine was 1.8.  Clinical microscopy on October 5 
showed urine protein (albumin) as greater than or equal to 
300 mg/dl, characterized on the report as abnormal.  No casts 
were noted.  Electrophoresis on October 7 showed total 
protein, 24 hour urine, as 4928.  The reference range was 0 
to 150 mg/24 hr.  Serum creatinine the same date was 1.6 
(high), and creatinine urine 24 hour was 1.1 (within the 
reference range).  On October 8, BUN was 33 and creatinine 
was 1.9.  

On cardiac consultation during this hospitalization, the 
veteran was assessed, among a long list of diagnoses, to have 
congestive heart failure with severe left ventricular 
dysfunction and chronic renal insufficiency with creatinine 
1.6 to 1.8.

The veteran was transferred to another hospital on October 9 
for further evaluation of his heart disease.  His past 
medical history was noted to include coronary artery 
occlusive disease, arteriosclerotic peripheral vascular 
disease, insulin requiring diabetes mellitus, hypertension, 
renal insufficiency, hypothyroidism, history of congestive 
heart failure and hyperlipidemia.  Glucose readings were 
noted to be high on the first and second days, but within 
normal limits on the third day.  Chronic renal insufficiency 
was noted in his past medical history.  Creatinine levels 
were high on October 9, 10, and 11, ranging from 1.8 mg/dl to 
2.1 mg/dl.  BUN was 32 on October 9, 39 on October 10, and 44 
on October 11.  Protein (i.e., albumin) in the urine was 1017 
on October 10.  There were zero hyaline casts.  On the 
discharge summary, congestive heart failure was compensated. 

Outpatient treatment records from the veteran's private 
physician, dated in December 1998, show that the veteran's 
insulin dosage was 28 units NPH subcutaneous and 10 regular 
units, subcutaneous in the morning and 14 units NPH, 7 
regular in the evening.  It was noted that he had been eating 
"pretty good" and that his weight had been stable.  A 
report of treatment in April 1999 showed the insulin dosage 
to be the same in the morning, but changed to 16 units NPH 
and 8 units regular in the evening.  He was not passing any 
blood in his urine.  No symptoms related to diabetes were 
described.  

An examination was conducted by VA in September 1999, with 
review of the claims file and VA medical records file.  At 
that time, the veteran was noted to be taking insulin of 20 
units NPH and 10 units regular in the morning and 16 units 
NPH and 8 units in the evening.  He denied any weight changes 
and stated that he had a hypoglycemic episode two to three 
times per month.  During these episodes, he took a piece of 
candy, with good results.  He did home monitoring for his 
blood sugar.  He was on a restricted diet but had no activity 
restriction, aside from a right-sided weakness related to a 
CVA.  Basically, however, he did not do much of any activity.  
It was noted that he had chronic renal insufficiency 
secondary to his diabetes as well as his vascular disease.  
Examination was generally unremarkable.  The veteran's 
extremities showed 1+ pretibial peripheral edema, but no 
ulcerations of the feet.  There was right side weakness.  A 
diagnosis of non-insulin-dependent diabetes mellitus was 
made, but this is an obvious error.  

An heart examination was conducted by VA in August 2000.  
Although the examiner noted that the claims file was 
unavailable, he did have the veteran's complete VA medical 
record file available.  Insulin dosages were reported to be 
28 units NPH and 10 units regular in the morning, and 16 
units NPH and 8 units regular in the evening.  On examination 
of the skin there were no breaks noted, but there were 
multiple .25 cm areas of ecchymosis covering the forearms and 
a brownish discoloration of the right lower leg, from the 
ankle to the mid-calf.  This was not noted on the left leg.  
There was no dependent edema of the hands or feet and no 
cyanosis or clubbing.  There were good pedal pulses, 
bilaterally.  There was no hair growth on the lower legs.  
The pertinent diagnoses were diabetes mellitus, type 2, and 
chronic renal insufficiency secondary to diabetes.  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson, 12 Vet. App. 119; cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, addressed, at each stage since the appeal 
from the original rating, the appropriate disability 
evaluation to be applied as evidenced by the medical 
evidence.  As the regulations and rating criteria to be 
applied are the same, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected diabetes 
mellitus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The evaluation of the same disability 
under various diagnoses is to be avoided.  
. . .  Both the use of manifestations not 
resulting from service-connected disease 
or injury in establishing the service-
connected evaluation, and the evaluation 
of the same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (2001).

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  For diabetes mellitus 
requiring insulin and restricted diet, or; requiring an oral 
hypoglycemic agent and a restricted diet, a 20 percent rating 
is warranted.  For diabetes mellitus requiring insulin, a 
restricted diet and regulation of activities, a 40 percent 
rating is warranted.  For diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, a 60 percent 
rating is warranted.  For diabetes mellitus, requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, a 100 percent rating is warranted.  
38 C.F.R. § 4.119, Code 7913.

Note (1) appended to the rating criteria provides that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The evidence shows that the veteran has required insulin and 
a restricted diet for the entire period under review.  This 
establishes that he meets the criteria for his currently-
assigned 20 percent evaluation.

The 40 percent evaluation requires that management of 
diabetes require insulin, restricted diet, and regulation of 
activities.  The veteran does not require regulation of his 
activities because of his diabetes.  The evidence establishes 
that his activities are limited by his service-connected 
coronary artery disease with hypertension, evaluated as 100 
percent disabling, and his service-connected residuals of 
cerebrovascular accident, evaluated as 10 percent disabling.  
His limitation of activity is assessed as part of the 
evaluation for his cardiovascular disease, and it would be 
inappropriate pyramiding to evaluate it as part of his 
diabetes.  Furthermore, no examiner has assessed that his 
activities need be regulated solely as a result of his 
diabetes.  The preponderance of the evidence is against 
assigning a 40 percent rating according to the diagnostic 
criteria in Diagnostic Code 7913.

The evidence having failed to establish the criteria for a 40 
percent evaluation, they do not support a 60 percent 
evaluation, which requires all of the criteria for a 40 
percent evaluation and episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
While the veteran has reported hypoglycemic reactions of 
varying frequency, he has reported that they are controlled 
by taking a piece of candy, and he has not required 
hospitalizations for them or required visits twice a month to 
a diabetic care provider.

The medical evidence shows that the veteran has been assessed 
to have chronic renal insufficiency as a residual of his 
diabetes, and consideration must be given to whether this 
disability might warrant a separate evaluation.  Cf. Esteban 
v. Brown, 6 Vet. App. 259 (1994) (where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps).  

Renal involvement in diabetes mellitus is rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541 
(2001).  Renal dysfunction is rated as noncompensable if 
manifested by albumin and casts with a history of acute 
nephritis; or hypertension that would be evaluated as 
noncompensable under Diagnostic Code 7101.  (As noted above, 
the veteran's coronary artery disease with hypertension is 
evaluated as 100 percent disabling.  Because hypertension is 
evaluated as part of his coronary artery disease, the Board 
is unable to use it to evaluate his diabetes without 
violating the prohibition against pyramiding contained in 38 
C.F.R. § 4.14, discussed above.  The Board will not hereafter 
include the criteria for hypertension in evaluating renal 
dysfunction.)

In order to be evaluated as 30 percent disabling, renal 
dysfunction must be manifested by albumin constant or 
recurring with hyaline and granular casts or red blood cells.  
While the veteran has been noted to have protein (albumin) in 
his urine on the laboratory reports associated with his 
October 1998 hospitalizations, the laboratory results have 
never shown casts or red blood cells.  Thus, he does not meet 
the criteria for a separate 30 percent rating for renal 
insufficiency.  

As his renal insufficiency is not at a compensable level, it 
may not be assigned a separate rating.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Accordingly, the preponderance of the evidence is against a 
higher rating than 20 percent for the veteran's diabetes 
mellitus for any time since the grant of service connection.



ORDER

A rating in excess of 20 percent for service-connected 
diabetes mellitus is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

